Citation Nr: 0815314	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
of the cervical spine status post laminectomy and fusion at 
C4-5.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected sensory motor deficit of 
the right upper extremity.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected sensory motor deficit of 
the left upper extremity.  

4.  Entitlement to service connection for a claimed low back 
disorder.  

5.  Entitlement to service connection for claimed erectile 
dysfunction, to include as secondary to claimed low back 
disorder.  

6.  Entitlement to service connection for a claimed soft 
tissue cyst of the left foot.  

7.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

8.  Entitlement to service connection for claimed plantar 
fasciitis of the right and left foot.  

9.  Entitlement to service connection for a claimed right 
knee disorder.  

10.  Entitlement to service connection for a claimed left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and May 2004 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2008.  

As noted hereinbelow, certain issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

The service-connected cervical spine degenerative disc 
disease with the residuals of a laminectomy and is shown to 
have been productive of a disability picture that more nearly 
approximated that of severe functional loss due to pain 
during the period of this appeal.  


CONCLUSION OF LAW

The criteria for the assignment of an increased, initial 
rating of 30 percent for the service-connected cervical spine 
degenerative disc disease with the residuals of a laminectomy 
and a fusion a C4-5 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5235-5243 (2007); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5290 and 5293 (2003).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2002 and November 2003 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decisions.  However, the RO 
readjudicated the appeal in a July 2007 Supplemental 
Statement of the Case.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

The veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed August 2003rating decision, in 
which service connection for his cervical spine disorder was 
granted.  Id.  

Additionally, in an April 2008 letter the RO notified the 
veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's cervical spine disability was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 and 5290, the former diagnostic codes for evaluating 
intervertebral disc syndrome and limitation of motion of the 
cervical spine.  

In this regard, the Board notes that, during the pendency of 
this appeal, the criteria for evaluating spine disorders have 
been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

The remaining diagnostic criteria for evaluating spine 
disorders have also been revised, effective on September 26, 
2003.  This further revision incorporates the new criteria 
for evaluating intervertebral disc syndrome.  68 Fed. Reg. 
51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 20 percent evaluation was in order for 
moderate limitation of motion, while a 30 percent evaluation 
was warranted for severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; combined range of motion of the cervical spine 
not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is in order for unfavorable ankylosis of the 
entire cervical spine.  A 100 percent evaluation contemplates 
unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

During his April 2008 Board hearing, the veteran testified 
that his cervical spine condition and related sensory motor 
deficit of the right and left upper extremity had increased 
in severity since his last afforded VA examination in 
December 2005.  He had increased pain and weakness in his 
neck.  This pain caused a decrease in range of motion in his 
neck.  

The veteran also testified about the radiating pain and 
numbness into his upper extremities.  He described having 
flares of pain into the ends of his hands and wrists.  In the 
morning, his arms and hands would be numb.  Prolonged sitting 
and extended driving exacerbated his neck and related upper 
extremities pain.  

The veteran testified that, when holding the steering wheel, 
he would lose grip sensation.  This was a constant pain that 
never went away.  His disabilities affected his employment 
and activities of daily living.  When doing household chores, 
his hands and arms would start to feel like lead weights 
after hours of repetitive motion such as in raking.  He could 
not do heavy lifting or extreme home maintenance or yard 
maintenance.  

Additionally, his neurosurgeon reportedly advised against any 
type of exercise other than low impact type of exercises such 
as swimming.  He was prescribed increased dosages of pain 
medication to manage his disabilities.  

The VA examinations in this case have shown that the veteran 
to have been experiencing a functional loss of the cervical 
spine that more nearly resembled that of a severe degree when 
considering his complaints of pain and additional loss due to 
weakness and repetitive movement.  

Accordingly, an increased rating of 30 percent under the 
former provisions for evaluating a service-connected cervical 
spine disorder is assignable for the period of this appeal.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

In this regard, the Board notes that, when a veteran's claim 
is pending at the time that regulatory amendments are made to 
the applicable diagnostic code sections, he or she is 
entitled to application of the rating criteria most favorable 
to his claim.  Diorio v. Nicholson, 20 Vet. App. 193, 197 
(2006).  



ORDER

An increased initial rating of 30 percent for the service-
connected degenerative disc  disease of the cervical spine 
with the residuals of a laminectomy and fusion at C4-5 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

Given the recent hearing testimony, the Board finds that a 
more contemporaneous VA examination is necessary to evaluate 
the current severity of the extent of his service-connected 
cervical spine disability on the basis of intervertebral disc 
syndrome and the sensory and motor deficits of the right and 
left upper extremities..  See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).  

During his hearing, the veteran also indicated that he had 
received recent treatment for his service-connected 
disabilities.  Thus, the RO should obtain and associate with 
the claims file all outstanding VA medical records since 
December 2005.  

Additionally, the Board notes that the veteran has expressed 
timely disagreement with the August 2003 and May 2004 rating 
decisions denying service connection for low back disorder, 
erectile dysfunction, soft tissue cyst of the left foot, 
bilateral hearing loss, plantar fasciitis of the right and 
left foot, right knee disorder and left knee disorder.  

To date, however, no Statement of the Case has been issued 
regarding these issues.  It remains incumbent upon the RO to 
issue a Statement of the Case addressing these particular 
issues, and, as indicated in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), this matter must be addressed on remand.  
See also 38 C.F.R. § 19.26 (2007).  

Finally, the Board notes that the veteran was seen during 
service for complaints of low back pain, right and left knee 
pain, hearing loss, lesion on the left heel and foot pain.  
The Board notes that the veteran was diagnosed with severe 
bilateral plantar fasciitis in April 1990 and an October 1988 
Report of Medical History indicated a diagnosis of high and 
low frequency hearing loss.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Despite the noted in-service symptomatology and continued 
complaints thereof, the veteran has not been afforded a VA 
examination to date to ascertain the nature extent, and 
etiology of his claimed disorders.  The Board finds that such 
examinations are "necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the service-connected cervical spine 
and sensory motor deficit of the upper 
extremities disabilities from December 
2005 to the present time.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
have him provide information referable to 
all treatment received for his claimed 
low back disorder, erectile dysfunction, 
soft tissue cyst of the left foot, 
bilateral hearing loss, plantar fasciitis 
of the right and left foot, right knee 
disorder and left knee disorder since 
service.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claims.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examinations to evaluate the severity 
of the currently service-connected 
disabilities.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should conduct range of 
motion testing of the cervical spine.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the cervical spine.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate whether there is any ankylosis 
of the cervical spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.  

Considering all examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome (IVDS) that represents a 
progression of, or is otherwise 
associated with, the service-connected 
cervical spine disability.  If not, the 
examiner should indicate whether it is 
possible to separate IVDS symptoms from 
those of the veteran's service-connected 
disability.  If so, or if it is not 
possible to separate IVDS symptoms from 
service- connected disability, the 
examiner should render findings as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician), specifically, whether over 
the last 12- month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The veteran should also undergo a 
separate VA neurological disorders 
examination to determine the current 
severity of the service-connected sensory 
motor deficit of the upper extremities.  

The examiner should opine as to whether 
the sensory motor deficit of the upper 
extremities is manifested by complete or 
incomplete paralysis of the affected 
nerve.  If incomplete, the examiner 
should opine as to whether the degree of 
disability is moderate or severe.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  The veteran should also be afforded 
VA examinations to determine the nature 
and likely etiology of the claimed low 
back disorder, erectile dysfunction, soft 
tissue cyst of the left foot, bilateral 
hearing loss, plantar fasciitis of the 
right and left foot, right knee disorder 
and left knee disorder.  

The veteran's claims file must be made 
available to the appropriate examiner for 
review in conjunction with the 
evaluation.  All studies deemed necessary 
must be performed.  

Based on a review of the claims file and 
the clinical findings of the 
examinations, the appropriate examiner 
must opine as to whether the veteran has 
current low back disorder, erectile 
dysfunction, soft tissue cyst of the left 
foot, bilateral hearing loss, plantar 
fasciitis of the right and left foot, 
right knee disorder and left knee 
disorder that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had their clinical onset 
during his period of active service.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

5.  The RO then must take appropriate 
steps to issue a Statement of the Case 
concerning the issues of service 
connection for claimed low back disorder, 
erectile dysfunction, soft tissue cyst of 
the left foot, bilateral hearing loss, 
plantar fasciitis of the right and left 
foot, a right knee disorder and a left 
knee disorder.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2007).  

6.  After completion of all of the above 
development, the veteran's claims for 
increased ratings should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


